DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claim(s) 1-7 in the reply filed on 02/24/2021 is acknowledged. Claim(s) 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 01/13/2020 and 01/24/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS:

Replace claim 8 as below.

--8. Cancelled--



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a liquid ejecting device with and inhibitor for inhibiting penetration of the color material into the medium, the control unit is configured to select a first printing mode for forming an image on the medium by applying the ink to the medium without applying the inhibitor to the medium, and a second printing mode for forming an image on the medium by applying the inhibitor to the medium and applying the ink to the medium applied with the inhibitor, and the control unit causes an amount of the ink applied per unit area in the second printing mode to be smaller than an amount of the ink applied per unit area in the first printing mode. It is this limitation, expressed in the 
United States patent publication number 20180281492 to Matsuzaki et al. discloses an ink jet recording method includes attaching a reaction solution which contains an aggregating agent. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853